Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                    Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 18-22 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Dunn (US 2020/0272899)
Regarding claim 1, the prior art discloses:
A system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (see memory, processor, computer, computer system, processor/computer-readable media, computer algorithm/program in par 31, 33, 44-45, 71-77, 93-94, 101, 212-221, 237, 243-248), wherein the computer executable components comprise: 
an assessment component that identifies (one or more of par 5, 11, 92, 103, 126-128, 156-157, 213) units of a neural network; 
a selection component that selects (see acquiring/selecting/collecting operations in one or more of par 8, 34, 61-62, 65, 71, 75, 79-80, 82, 91, 102-103, 123-127, 131-133, 140-141, 147, 156, 159, 164, 166, 185, 189, 208, 213, 218)  a subset of units of the neural network; and 
a freeze-out component that freezes (one or more of par 5, 121-129, 131-135, and 218) the selected subset of units of the neural network so that weights of output connections from the frozen subset of units will not be updated for a training run (one or more of par 5, 121-129, 131-135, and 218) 
(Claim 2) wherein the selection component selects a layer of the neural network, and the freeze-out component freezes the selected layer of the neural network so that weights of output connections from the frozen layer will not be updated for a training run (one or more of par 5, 121-128, 132-133, 135, 218).
(Claim 3) wherein the selection component randomly selects (par 34, 75) the subset of units.
(Claim 4) wherein the freezing of the selected subset of units reduces dependence of the neural network on the frozen subset of units or layer (see reduce the size of update/ patch, reduce train/re-train process in par 63, 65, 121-122, 127, minimize technique in par 131-132, 218).
(Claim 5) wherein the freezing of the selected subset of units mitigates overfitting of the neural network on the frozen subset of units or layer (i.e., 
retraining, to produce an overall more appropriate/accurate retrained neural network (par 95), accuracy reduction/metrics, maximum allowed accuracy reduction (par 124, 128-130, 132-133),
rank the layers in ascending order of entropy (e.g., according to an aggregate layer metric, etc.) that measures the amount of change within the weights of a layer between the original neural network and the retrained neural network (par 125), lower numerical precision (par 157), reducing the precision of the weights (par 203),layer freezing using a minimum delta technique, weights freezing using the minimum size technique, weights freezing using the minimum delta technique (par 218)).
(Claim 6) wherein the selection component selects a block of layers of the neural network, and the freeze-out component freezes the selected block of layers of the neural network so that weights of output connections from the frozen block of layers will not be updated for a training run (par 5, 121-122, 125, 127-128, 132-133, 135, 216).
(Claim 9) an AI component (par 2, 28, 33-34, 44, 46-48, 67-68, 70, 72, 95, 218) that facilitates selection of the subset of units
Claims  10-15 and 18-22 recite similar subject matter and rejected for the same reason.

Claims 1-4,  7-13, 16-21 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Meyerson (US 2019/0244108)
Regarding claims 1 and 9, the prior art discloses:
A system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (fig 5), wherein the computer executable components comprise: 
an assessment component that identifies units of a neural network (par 23-24, 50-52, 90-94); 
a selection component that selects a subset of units of the neural network (artificial intelligence in par 3 facilitate selection of subset of units of the neural network in par 23-24, 50-51, 85-87, 90-99, 128); and  
a freeze-out component that freezes the selected subset of units of the neural network so that weights of output connections from the frozen subset of units will not be updated for a training run (Fig 1).
(Claim 2) wherein the selection component selects a layer (par 7, 24, 27, 51, 63, 66, 90-94, 121-122, 124-125, 128) of the neural network, and the freeze-out component freezes the selected layer of the neural network so that weights of output connections from the frozen layer will not be updated for a training run (fig 1).
(Claim 3) wherein the selection component randomly selects (par 96, 98-100, 121) the subset of units.
(Claim 4) wherein the freezing of the selected subset of units reduces dependence (see independence dropout layers, independence dropper  (par 99, 121-122), independence initializer (fig 1)) of the neural network on the frozen subset of units or layer.
 (Claim 7) wherein the freezing out selected units of the neural network is performed in lieu of dropping out (par 99-100, 121-122, 124-125, 128-129, 131, fig 10) the selected units.
(Claim 8) wherein the freezing out selected units of the neural network is performed in addition to dropping out (par 99-100, 121-122, 124-125, 128-129, 131, fig 10) another subset of units of the neural network.
Claims 10-13, 16-21 recite similar subject matter and rejected for the same reason.

Claims 1, 10, 19 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Chen (US 2002/0010691)
Regarding claim 1, the prior art discloses:
A system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (fig 8) , wherein the computer executable components comprise: 
an assessment component that identifies units of a neural network (fig 3, 8, 12-13); 
a selection component that selects a subset of units of the neural network (fig 3, 8, 12, 13); and 
a freeze-out component that freezes the selected subset of units of the neural network so that weights of output connections from the frozen subset of units will not be updated for a training run (par 88.).
Claims 10, 19 recite similar subject matter and rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851